Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 1 of 9 PageID #: 251




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 VOLT POWER, LLC                               CIVIL ACTION NO. 1:21-CV-00395

 VERSUS                                        JUDGE DAVID C. JOSEPH

 JAMES ERIC DEVILLE                            MAGISTRATE JUDGE JOSEPH
                                               PEREZ-MONTES

                             MEMORANDUM ORDER

        Before the Court is a MOTION   FOR    ENTRY   OF   PRELIMINARY INJUNCTION (the

 “Motion”) [Doc. 13] filed by Plaintiff, Volt Power, LLC (“Volt Power”). A hearing on

 the Motion was held on April 21, 2021. For the following reasons, the Motion is

 GRANTED IN PART and DENIED IN PART.

                                   BACKGROUND

        Volt Power is a company that provides services to power companies, such as

 performing safety audits, conducting post-storm equipment assessments, and

 providing assistance with government permitting. [Doc. 1 ¶¶ 13, 15]. On March 5,

 2018, Volt Power hired Defendant, James Eric Deville (“Deville”), as its Division

 Manager of Joint Use. [Id. ¶ 22]. However, Deville’s employment with Volt Power was

 short-lived. On December 23, 2020, Deville unexpectedly gave Volt Power two-weeks’

 notice of resignation and thereafter immediately began working for a competitor,

 Shelton Energy Solutions, LLC (“Shelton Energy”), in its Joint Use Division. [Id. ¶¶

 30, 33].

        On February 15, 2021, Volt Power filed a Verified Complaint and Request for

 Preliminary and Permanent Injunctive Relief (the “Complaint”) [Doc. 1], asserting


                                          1
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 2 of 9 PageID #: 252




 nine causes of action against Deville, including: violation of the Defend Trade Secrets

 Act (DTSA), specific performance, breach of contract, violation of the Louisiana

 Uniform Trade Secrets Act (LUTSA), violation of the Louisiana Unfair Trade

 Practices Act (LUTPA), unjust enrichment, breach of fiduciary duties, fraud, and

 injunctive relief. [Id.]. Specifically, the Complaint alleges that, prior to his

 resignation, Deville: (i) solicited employees in Volt Power’s Joint Use Division to leave

 the company and work for Shelton Energy; (ii) used at least two portable storage

 drives to access and misappropriate several files on his work computer that contained

 Volt Power’s proprietary and confidential information; (iii) engaged in a fraudulent

 billing scheme to obtain a higher revenue bonus; and (iv) attempted to solicit at least

 one of Volt Power’s clients to become a client of Shelton Energy. [Id. ¶¶ 8, 9, 10, 11].

       Currently pending before the Court is a Motion for Entry of Preliminary

 Injunction [Doc. 13] filed by Volt Power on March 17, 2021. In its Motion, Volt Power

 moves this Court for a preliminary injunction ordering: (i) Deville and any third party

 with whom he has shared Volt Power’s proprietary information to cease using and to

 return such information; (ii) Deville to provide verifiable forensic evidence that Volt

 Power’s property was not disseminated to a third party, and if it was disseminated,

 to prove that the property has been permanently purged from electronic devices and

 storage accounts; and (iii) Deville and any third party with whom he has shared Volt

 Power’s proprietary information to allow Volt Power’s selected forensic provider to

 conduct a full forensic inspection of electronic devices and storage accounts most




                                            2
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 3 of 9 PageID #: 253




 likely to contain evidence of Deville’s use or disclosure of such information. 1 Deville

 opposed the Motion on April 7, 2021. [Doc. 20].

        At the hearing conducted on April 21, 2021, Volt Power presented testimony

 from Christine Carling, Volt Power’s Division Manager of Joint Use; Martin Siefert,

 an expert in digital forensics; Deville; and Derek Staedtler, Volt Power’s Vice

 President of Operations for the southwest region. Deville introduced testimony from

 William J. Green, an expert in digital forensics, and Michael B. Carbo, Shelton

 Energy’s Chief Financial Officer. He also testified on his own behalf.

        Thereafter, the Court orally granted in part and denied in part the Motion and

 discussed the scope of the injunction on the record. The Court issues this

 Memorandum Order expressing its reasons for granting a limited preliminary

 injunction and outlining the scope of the injunction.

                                    LAW AND ANALYSIS

        A preliminary injunction is warranted if the movant establishes four elements:

 (i) a substantial likelihood of success on the merits; (ii) a substantial threat that

 failure to grant the injunction will result in irreparable injury; (iii) the threatened

 injury outweighs any damage that the injunction may cause the opposing party; and

 (iv) the injunction will not disserve the public interest. Big Tyme Investments, L.L.C.

 v. Edwards, 985 F.3d 456, 463–64 (5th Cir. 2021). “A preliminary injunction is an



 1      In the Motion, Volt Power also included a request for the Court to enjoin Deville from
 performing any work on behalf of Shelton Energy or on behalf of any other competitor of Volt
 Power. At the hearing on April 21, 2021, in response to questioning from the Court, Volt
 Power denied that it sought this relief. Accordingly, the Court struck this request from the
 Motion.

                                              3
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 4 of 9 PageID #: 254




 extraordinary remedy that should not be granted unless the party seeking it has

 clearly carried the burden of persuasion on all four requirements.” Id. After

 considering the facts and claims at issue in connection with each of these four

 elements, the Court finds that the weight of the evidence presented at the hearing

 and applicable law warrant the issuance of a limited preliminary injunction.

 I.     A Substantial Likelihood of Success on the Merits

         “To show a likelihood of success, the plaintiff must present a prima facie case,

 but need not prove that he is entitled to summary judgment.” Daniels Health Scis.,

 L.L.C. v. Vascular Health Scis., L.L.C., 710 F.3d 579, 582 (5th Cir. 2013). Here, the

 Court finds that Volt Power has presented sufficient evidence to establish a prima

 facie case under LUTSA.

        To recover under LUTSA, the plaintiff must prove the existence of a trade

 secret, the misappropriation of the trade secret by another, and actual loss caused by

 the misappropriation. Brand Servs., L.L.C. v. Irex Corp., 909 F.3d 151, 156 (5th Cir.

 2018). At the hearing, Volt Power introduced testimony that Deville transferred at

 least one piece of confidential, proprietary information from his work computer onto

 a personal USB thumb drive prior to his resignation – namely, an excel spreadsheet

 with Volt Power’s bid financials (“the bid financials spreadsheet”) generated for one

 of its clients.

        “Trade secret” is defined as information that “derives independent economic

 value, actual or potential, from not being generally known to and not being readily

 ascertainable by proper means by other persons who can obtain economic value from



                                            4
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 5 of 9 PageID #: 255




 its disclosure or use, and is the subject of efforts that are reasonable under the

 circumstances to maintain its secrecy.” La. Rev. Stat. Ann. § 51:1431(4). Several

 witnesses, including Deville, testified at the hearing that the bid financials

 spreadsheet contains pricing information that is confidential to Volt Power and

 valuable by virtue of its confidentiality. Significantly, only a few designated

 employees had access to the spreadsheet. Shelton Energy’s CFO, Michael B. Carbo,

 even acknowledged that his company considers similar spreadsheets and documents

 related to pricing confidential. Thus, Volt Power has proven the existence of a trade

 secret.

       Next, LUTSA, in pertinent part, defines “misappropriation” as the “acquisition

 of a trade secret of another by a person who knows or has reason to know that the

 trade secret was acquired by improper means.” La. Rev. Stat. Ann. § 51:1431(2)(a).

 Both parties’ digital forensic experts testified that Deville transferred various

 electronic files from a folder on his Volt Power work computer onto a personal USB

 thumb drive before he resigned. Testimony further revealed that the bid financials

 spreadsheet was in the folder of documents that Deville transferred. Though Deville

 ultimately admitted that he transferred the bid financials spreadsheet onto his

 thumb drive when confronted with forensic evidence, he denied intentionally copying

 the spreadsheet – stating instead that he was only interested in making sure he

 retained copies of his 2019 personal tax returns. Because additional evidence

 demonstrated that Deville opened and viewed work-related documents on his Volt

 computer immediately after transferring them to his thumb drive, the Court does not



                                          5
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 6 of 9 PageID #: 256




 find Deville’s testimony credible in this regard. At a minimum, Deville had reason to

 know that the spreadsheet was transferred to his thumb drive, which, notably, he

 claims cannot be located now. Volt Power has established Deville’s misappropriation

 of the bid financials spreadsheet.

        Finally, the Court finds that Volt Power has met its burden of demonstrating

 an actual loss because Deville, in quick succession: (i) copied the bid financials

 spreadsheet to his thumb drive, (ii) deleted the spreadsheet from his Volt work

 computer, and (iii) left Volt Power for a similar position at a rival company, Shelton

 Energy. Therefore, Volt Power has proven a substantial likelihood of success on the

 merits, meeting the first requirement to obtain a preliminary injunction.

 II.    Substantial Threat of Irreparable Injury

        To satisfy the second element, Volt Power “must demonstrate that if the

 district court denied the grant of a preliminary injunction, irreparable harm would

 result.” Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011). Generally, harm is

 irreparable when there is no adequate remedy at law. Id. “Finally, a showing of

 ‘[s]peculative injury is not sufficient; there must be more than an unfounded fear on

 the part of the applicant.’ ” Id.

        The Court finds that Volt Power has carried its burden of proving a substantial

 threat of irreparable injury if an injunction is not granted. Deville’s possession of, at

 a minimum, Volt Power’s bid financials spreadsheet, impairs the Court’s ability to

 grant an adequate remedy at law. Specifically, Deville’s claimed inability to produce

 his USB thumb drive creates the need to ensure that Volt Power’s confidential



                                            6
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 7 of 9 PageID #: 257




 information is protected, especially given Deville’s new position in Shelton Energy’s

 Joint Use Division. Further, testimony at the hearing revealed that Volt Power has

 lost at least one client to Shelton Energy since Deville’s resignation. Accordingly,

 injunctive relief is necessary to ensure that Deville is not improperly using Volt

 Power’s proprietary information, including, but not limited to, the bid financials

 spreadsheet.

 III.   Balance of Harms and Service of the Public Interest

        Regarding the third element, the Court concludes that, for the reasons

 discussed supra, Volt Power’s threatened injury outweighs any harm that the

 injunction may cause Deville. The possibility that Deville – now employed by a Volt

 Power competitor, Shelton Energy – is in possession of Volt Power’s proprietary,

 confidential information heavily outweighs any adverse impact, if any, that Deville

 might sustain.

        Lastly, the injunction will not disserve the public interest because the public

 has a significant interest in protecting against the misappropriation of trade secrets.

 See Centurum Info. Tech. Inc. v. Geocent, LLC, CV 21-0082, 2021 WL 533707, at *15

 (E.D. La. Feb. 12, 2021) (citing Aspen Tech., Inc. v. M3 Tech., Inc., 569 F. App'x 259,

 273 (5th Cir. 2014) (finding that “it was in the interest of public policy to prohibit the

 sale and use of M3 products containing infringing source code and that were derived

 from the improper misappropriation of trade secrets”). Ultimately, the evidence

 weighs in favor of granting a limited preliminary injunction in favor of Volt Power.




                                             7
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 8 of 9 PageID #: 258




 IV.   Scope of the Preliminary Injunction

       Given the foregoing, the Court crafts a limited preliminary injunction in this

 matter as follows:

       1) Deville and any third party with whom Deville has shared Volt Power’s

           confidential, proprietary information or otherwise acted in concert or

           participation with Deville within the meaning of Fed. R. Civ. P. 65 (d)(2)(C),

              a. are enjoined from possessing and using such information,

              b. shall purge the property from all electronic devices and databases,

                 and

              c. shall return the property to Volt Power forthwith.

       2) Volt Power and Shelton Energy shall agree on a third-party digital forensic

           analyst to search:

              a. all computers utilized by Deville in connection with his employment

                 at Shelton Energy; and

              b. Shelton Energy’s electronic databases

           for proprietary information belonging to Volt Power. Any information

           obtained shall be purged from Shelton Energy’s devices and databases and

           returned to Volt Power. Volt Power shall bear the entirety of the cost of the

           forensic examination and any subsequent remediation.

 This preliminary injunction shall remain in effect until the issuance of permanent

 injunction, further order of the Court, or resolution of this matter. Volt Power is not

 required to post security because the Court finds that there is no likelihood that



                                            8
Case 1:21-cv-00395-DCJ-JPM Document 37 Filed 04/27/21 Page 9 of 9 PageID #: 259




 Deville will suffer any financial harm during the pendency of the preliminary

 injunction.

                                     CONCLUSION

       Accordingly, IT IS ORDERED that Volt Power’s Motion for Preliminary

 Injunction [Doc. 13] is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the Motion is GRANTED with respect to the

 scope of the preliminary injunction described herein. In all other respects, the Motion

 is DENIED.

       THUS, DONE AND SIGNED in Chambers on this 27th day of April 2021.




                                            DAVID C. JOSEPH
                                            UNITED STATES DISTRICT JUDGE




                                           9
